NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court,
109 State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may
be made before this opinion goes to press.


                                        2016 VT 99

                                        No. 2015-430

In re LaBerge NOV                                           Supreme Court

                                                            On Appeal from
                                                            Superior Court,
                                                            Environmental Division

                                                            April Term, 2016


Thomas S. Durkin, J.

Brian P. Hehir, Burlington, for Appellants Matthew and Judy LaBerge.

E.M. Allen of Stetler, Allen & Kampmann, Burlington, for Appellee Town of Hinesburg.

Claudine C. Safar of Monaghan Safar Ducham PLLC, Burlington, for Appellees Gary and Fiona
 Fenwick.


PRESENT: Reiber, C.J., Dooley, Skoglund, Robinson and Eaton, JJ.


       ¶ 1.   ROBINSON, J. The LaBerges appeal the Environmental Division’s affirmance

of a Notice of Violation (NOV) issued by the Town of Hinesburg Zoning Administrator (ZA) for

violation of a Town noise ordinance arising from use of a motocross track on their property. On

appeal, the LaBerges assert that the ordinance is unconstitutionally vague and that the

Environmental Division’s conclusion that the LaBerges violated the ordinance is clearly

erroneous. We affirm.

       ¶ 2.   After a trial and site visit, the Environmental Division made the following

findings. The LaBerges and the Fenwicks own and live on adjoining parcels of land in the Town
of Hinesburg. The LaBerges maintain a motocross track on their property, and the track is

situated near the parties’ shared boundary line. The properties are located in a rural section of

town where properties are mostly wooded, except for the areas surrounding their home.

       ¶ 3.    On July 22, 2013, the Zoning Administrator (ZA) visited the area at the

Fenwicks’ request and observed motocross motorcycles being ridden on the LaBerge property.

At the time, the ZA and the Fenwicks stood on the Fenwicks’ land near the common boundary

line with the LaBerge property. The ZA and one of the Fenwicks measured the sound emitted

from the motorcycles using a sound meter purchased by the Fenwicks. For a period in excess of

an hour, the noise levels exceeded 80 dBA for a period of ten to fifteen seconds every five

minutes, during times when the motorcycles were closest to the common boundary line.

Although the ZA personally observed the motorcycle noises only on July 22, 2013, during

conversations that day, Mr. LaBerge confirmed that his two sons had also ridden their

motorcycles with similar noise levels and for similar duration on June 3 and July 7.

       ¶ 4.    The Fenwicks hired a noise expert, who installed noise meters on their property.

That expert confirmed, based on his testing, that the motorcycles on the Laberge track resulted in

noise at the Fenwick’s property in excess of 80 dBA. The trial court credited the expert’s

testimony that in industrial settings where noise levels exceed 80 dBA, all workers are required

to use ear protection.

       ¶ 5.    The Laberges’ sons ride motorcycles regularly on their motocross track, although

the frequency has diminished over the last seven years, as their sons are not competing in

motocross as much as they once did.         Six years earlier, in 2007, the ZA issued and the

Development Review Board (DRB) upheld a NOV to the LaBerges for violating the Town’s

prior noise-related performance standards due to motorcycle use. The LaBerges did not appeal

that violation, and they have not received any other Notice of Violation since that time.



                                                 2
       ¶ 6.    The vast majority of property owners in Town do not operate motorcycles or

ATVs on their residential property, and the ZA has not received any other noise complaints

concerning motocross bikes or ATVs ridden on any other residential property in Town.

       ¶ 7.    The Town has a noise ordinance that states: “Unreasonable noises are not

permitted. A determination of ‘unreasonable’ shall include factors such as intensity, duration,

and frequency (i.e., how often it occurs).”        The ordinance exempts “usual and customary

residential activities or property maintenance.”

       ¶ 8.    Based upon his visit on July 22, 2013, and the reports of two other recent

instances in which the Laberges’ sons rode for similar durations and generated similar levels of

noise, the ZA issued an NOV to the Laberges. In his notice to the Laberges, the ZA lamented

that the noise ordinance “contain[ed] no guidelines on what a reasonable duration or frequency

might be,” and said, as a consequence, “I recognize that my application of the regulations is

arbitrary.”

       ¶ 9.    The LaBerges timely appealed the ZA’s NOV to the DRB. After a hearing, the

DRB found that: (1) the LaBerges’ motorcycle use constituted a “usual and customary residential

activity”; and (2) the noise emitted from the use of the motocross track was intense, but in light

of its limited frequency and duration, it was not unreasonable. The Fenwicks appealed to the

Environmental Division of the Superior Court.

       ¶ 10.   The Fenwicks’ statement of questions to the Environmental Division identified

three questions. First, does the dirt biking and/or motocross use of the LaBerges’ property

violate Section 5.12, specifically 5.12.1, of the Town’s regulations? Second, does the LaBerges’

dirt biking and/or motocross use of their property constitute unreasonable noise as defined in the

regulations? Finally, does the LaBerges’ dirt biking and/or motocross use of their property

constitute a usual and customary residential activity, particularly in light of the Environmental



                                                   3
Division’s decision in In re Fowler, No. 159-10-11 Vtec (Vt. Super Ct. Envtl. Div. Feb. 4, 2013)

(Durkin, J.)?

       ¶ 11.    The Environmental Division addressed each in turn. With respect to the first two

questions, the court rejected the LaBerges’ argument that the ordinance was unconstitutionally

vague, concluding that it was not standardless, and that it struck a reasonable balance between

notice to the landowner and flexibility for the municipality. The court further held that the noise

level from the motocross track for ten to fifteen seconds every five minutes for up to two hours at

a time was excessive, especially for a residential setting, considering such noise level often

warrants hearing protection in a more industrial setting. It noted that 80 dBA was 10 dBA higher

than—or twice as loud as—the highest specific decibel limit the court had seen in any Vermont

zoning regulation.    Regarding the third question, the court concluded that dirt biking and

motocross riding are not so customary and incidental to residential use that they can escape the

limits of a noise ordinance specifically designed to regulate the competing claims of neighbors.

The court noted the absence of any evidence that the repeated riding of motocross motorcycles

was a usual and customary practice in Town. Accordingly, the court affirmed the NOV.

       ¶ 12.    On appeal to this Court, the LaBerges make two overarching arguments. First,

they contend that Section 5.12.1 of the Hinesburg Zoning Regulations is so vague and lacking in

notice that it violates due process and equal protection. Second, they argue that the court’s

conclusion that the limited, sporadic, seasonal use of the LaBerges’ rural property is

unreasonable is clearly erroneous and unsupported by the evidence. In connection with this

argument, the LaBerges specifically challenge several of the court’s findings. We begin with the

constitutional challenge to the ordinance, then turn to the LaBerges’ objections to the trial court’s

findings and conclusions.




                                                 4
                   I. Constitutionality of Hinesburg’s Performance Standards

       ¶ 13.   The LaBerges argue that the noise restrictions in Section 5.12.1 of the Town’s

noise ordinance are vague, ambiguous, and standardless and, accordingly, are void and

unenforceable on their face. The Fenwicks respond on the merits, but also argue that the

constitutional issues were not properly preserved.         We reject the contention that the

constitutional issues were not properly preserved, but affirm the trial court’s determination that

the noise ordinance is not unconstitutionally vague.

       ¶ 14.   On the preservation question, the Fenwicks argue that the constitutional issue was

never properly presented to the Environmental Division because the LaBerges did not cross-

appeal the DRB’s decision in their favor with their own statement of questions addressing the

constitutionality of the Town’s noise ordinance. The Fenwicks assert that the Environmental

Division was without jurisdiction to consider the constitutional questions, and we cannot

consider them on appeal.

       ¶ 15.   The Fenwicks are correct that as a general rule the statement of questions defines

the Environmental Division’s jurisdiction on appeal. See V.R.E.C.P. 5(f) (stating that appellant

“may not raise any question on the appeal not presented in the statement as filed”); In re Garen,

174 Vt. 151, 156, 807 A.2d 448, 451 (2002) (noting appeal to Environmental Division is

confined to issues raised in statement of questions). However, as we recognized in In re Jolly

Assocs., the Environmental Division may consider matters that are intrinsic to the statement of

questions, even if they are not literally stated in the statement of questions. 2006 VT 132, ¶ 9,

181 Vt. 190, 915 A.2d 282. The first question presented in this appeal is whether the dirt biking

and/or motocross use of the LaBerges’ property violates Section 5.12.1 of the Town’s

regulations.   This question requires the court to consider the meaning and reach of this

ordinance, and that consideration directly implicates the LaBerges’ argument that the ordinance

is so vague that it has no discernible meaning.

                                                  5
       ¶ 16.   Moreover, the goals of our preservation rules are satisfied in this case. The

purpose of our preservation rule “is to ensure that the original forum is given an opportunity to

rule on an issue prior to our review.” In re White, 172 Vt. 335, 343, 779 A.2d 1264, 1270-71

(2001). The LaBerges made their constitutional claims for the first time in a supplemental

argument to their previously filed motion for summary judgment, before the court held a hearing

on the merits. The arguments were before the court in connection with that hearing, and the

court addressed them in its decision. The Environmental Division had an opportunity to consider

the issue and found the noise ordinance to be constitutional. See In re Barry, 2011 VT 7, ¶ 29,

189 Vt. 183, 16 A.3d 613 (rejecting Town’s argument that landowner failed to preserve claim

that permit terms were ambiguous where “Environmental Court plainly had . . . an opportunity”

to rule on the issue and “in fact found the critical permit terms to be ambiguous.”). For these

reasons, we conclude that the constitutional question is properly before us.

       ¶ 17.   On the merits of the constitutional claim, the LaBerges make two related

arguments. First, they assert that the noise ordinance does not contain sufficient guidance as to

how the identified factors—intensity, duration, and frequency—should be analyzed, measured or

weighted, therefore opening the door to arbitrary enforcement. Second, they argue that because

of this lack of clarity, a landowner of common intelligence has no way of knowing what conduct

is acceptable under the ordinance. Both arguments rely heavily on our analysis in In re Appeal

of JAM Golf, LLC, in which we declined to enforce an ordinance that lacked sufficiently

specific standards to guide enforcement. 2008 VT 110, ¶¶ 12-14, 185 Vt. 201, 969 A.2d 47.

Because both of the LaBerges’ arguments hinge on the claim that the Hinesburg noise ordinance

is essentially standardless, we consider them together.1


       1
         A section heading in the LaBerges’ brief suggests that their first argument springs from
the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.
However, void-for-vagueness challenges are generally grounded in the Due Process Clause of
the Fourteenth Amendment. See Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972)
                                              6
       ¶ 18.   Generally, we presume statutes to be constitutional. Badgley v. Walton, 2010 VT

68, ¶ 20, 188 Vt. 367, 10 A.3d 469. “[T]he proponent of a constitutional challenge has a very

weighty burden to overcome.” Id. See also State ex rel. City of Providence v. Auger, 44 A.3d

1218, 1226 (R.I. 2012) (“When we review a challenge to a statute or ordinance, we begin with a

presumption that the enactment is constitutional.”).

       ¶ 19.   In JAM Golf, LLC, we recognized that a municipal zoning ordinance that fails to

provide sufficient standards to adequately guide applicants and decisionmakers violates property

owners’ due process rights. 2008 VT 110, ¶¶ 12-14. That case involved a dispute between a

landowner and the City of South Burlington. The landowner, which owned a 450-acre planned

residential development (PRD), sought permits for ten additional lots in a portion of the

development known as “the woodland.” The City of South Burlington denied the permit request,

relying on a zoning ordinance which directed PRDs to “protect important natural resources



(noting that “[i]t is a basic principle of due process that an enactment is void for vagueness if its
prohibitions are not clearly defined”); Brody v. Barasch, 155 Vt. 103, 110, 582 A.2d 132, 137
(1990) (explaining that due process requires that “[a] statute must be sufficiently clear to give a
person of ordinary intelligence a reasonable opportunity to know what is proscribed”); State v.
DeLaBruere, 154 Vt. 237, 271, 577 A.2d 254, 273-74 (1990) (“In order to withstand a void-for-
vagueness attack, a criminal statute must ‘define a criminal offense with sufficient certainty so as
to inform a person of ordinary intelligence of conduct which is proscribed, and such that
arbitrary and discriminatory enforcement is not encouraged.”) (quoting State v. Cantrell, 151 Vt.
130, 133, 558 A.2d 639, 641 (1989)); see also LDS, Inc. v. Healy, 589 P.2d 490, 491 (Colo.
1979) (“The vagueness doctrine is grounded upon two closely-related principles of the due
process clause of the Fourteenth Amendment. First, a statute is void for vagueness if its
prohibitions are not sufficiently defined to as to give fair warning as to what conduct is
prohibited. . . . Second, a statute is too vague where it contains no explicit standards for
application so that a danger of arbitrary and capricious enforcement exists.”).

        The LaBerges did not rely on equal protection principles below, and on appeal they cite
no authority or argument anchoring their claim in equal protection. They do not claim
membership in a class or group, or that the Town has treated them differently from others
similarly situated without a rational basis. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564
(2000) (holding that plaintiff who does not allege membership in class or group may pursue
equal protection claim brought by “class of one” where plaintiff alleges that he or she has been
intentionally treated differently from others similarly situated and that there is no rational basis
for difference in treatment). Accordingly, we conclude that both prongs of the LaBerges’
constitutional argument, as actually briefed, are grounded in due process.
                                                  7
including . . . scenic views” and “wildlife habitats.” Id. ¶ 4 (internal quotation marks omitted).

The Environmental Division affirmed the denial, and the landowner appealed to this Court. We

ruled for the landowner on the ground that the ordinance as written was “essentially

standardless.” Id. ¶ 13. We explained:

                “Protect,” as defined [in the ordinance], cannot be the equivalent
               of total preservation, because the same regulations allow for
               development, which, by necessity, must reduce wildlife habitat and
               affect scenic views. How much less than total preservation
               qualifies as sufficient protection, however, we cannot know,
               because the regulations do not say. Even had the trial court
               endeavored to apply a “reasonableness” measure to this term, [the
               ordinance] would be unworkable. The language of the regulation
               offers no guidance as to what degree of preservation short of
               destruction is acceptable under the statute. From a regulatory
               standpoint, therefore, [the ordinance] provides no guidance as to
               what may fairly be expected from landowners who own a parcel
               containing wildlife habitat or scenic views—both common
               situations in Vermont—and who wish to develop their property
               into a PRD. Such standardless discretion violates property owners’
               due process rights.

Id. ¶ 14.

       ¶ 20.   The critical question in this case is whether the same critique applies to the

ordinance here, which proscribes unreasonable noise, and identifies the factors—intensity,

duration, and frequency—by which reasonableness should be measured.

       ¶ 21.   In the context of a challenge to a municipal noise ordinance that did not include a

numeric decibel standard but instead referred to “customary or reasonably expected” noise, we

explained:

                It is not unreasonable for the Town to establish noise limit
               standards that take into account surrounding uses and the
               expectations created by those uses. Although we have applied the
               constitutional vagueness standard in regulatory circumstances, we
               have noted that we are dealing with an area where some
               imprecision and generality is necessary and inevitable and our
               void-for-vagueness test is less strict where the regulation is
               economic and the landowner can seek clarification of its meaning
               or resort to administrative processes.


                                                8
In re Ferrera & Fenn Gravel Pit, 2013 VT 97, ¶ 16, 195 Vt. 138, 87 A.3d 483 (internal quotations

and alterations omitted). We rejected the suggestion that anything other than a numeric decibel

standard was unacceptable, and concluded that the town’s noise limit standard was not so vague

that it was “essentially without an ascertainable standard.” Id.; see also Grayned, 408 U.S. at

110 (“Condemned to the use of words, we can never expect mathematical certainty from our

language.”).

       ¶ 22.   Indeed, the standard of reasonableness at the heart of the Town’s noise ordinance

is one that numerous courts have upheld against void-for-vagueness challenges. See, e.g.,

Reeves v. McConn, 631 F.2d 377, 3886 (5th Cir. 1980) (upholding ordinance prohibiting noise

that is “unreasonably loud, raucous, jarring, disturbing, or a nuisance to persons within the area

of audibility”); Howard Opera House Assocs. v. Urban Outfitters, Inc., 322 F.3d 125, 127 (2d

Cir. 2003) (upholding Burlington ordinance prohibiting “loud or unreasonable noise” and

defining “unreasonable” as noise that “disturbs, injures or endangers the peace or health of

another or . . . endangers the health, safety or welfare of the community”); Town of Baldwin v.

Carter, 2002 ME 52, ¶¶ 2, 12, 794 A.2d 62 (upholding Town’s dog bark ordinance after court

read objective reasonableness requirement into ordinance prohibiting dog barking that

“unnecessarily annoy[ed] or disturb[ed] any person”); State v. Holland, 331 A.2d 626, 632 (N.J.

App. Div. 1975) (holding that ordinance prohibiting loud and unnecessary noises, i.e. those

which are unreasonable in the circumstances, “fairly apprises the public and the defendant of

what it proscribes”); Columbus v. Kim, 886 N.E.2d 217, 219-20 (Ohio 2008) (upholding

ordinance regulating keeping of animals that are unreasonably loud or disturbing because

ordinance incorporates objective “reasonableness” standard and provides factors—namely,

“character, intensity and duration” of disturbances by which reasonableness can be measured);

Auger, 44 A.3d at 1235-36 (upholding City of Providence’s ordinance governing volume of

radios, television sets, and similar devices and noting that ordinance’s standard of

                                                9
“reasonableness” is one that a plethora of courts have upheld as not void for vagueness). Cf.

City of Lincoln Center v. Farmway Co-Op, Inc., 316 P.3d 707, 714 (Kan. 2013) (finding City’s

noise ordinance unconstitutionally vague because reasonableness component was disjunctive,

resulting in “no guarantee that conduct will only be punished when based exclusively on the

objective standards”). But see Tanner v. City of Virginia Beach, 674 S.E.2d 848, 853 (Va. 2009)

(overturning City’s noise ordinance prohibiting “unreasonably loud, disturbing and unnecessary

noise” that was “of such character, intensity and duration as to be detrimental to the life or health

of persons of reasonable sensitivity” or that “disturb[s] or annoy[s] the quiet, comfort or repose

of reasonable persons” (internal quotation marks omitted)).

       ¶ 23.   In addition to incorporating an objective “reasonableness” standard, the ordinance

in this case identifies key factors in assessing reasonableness: intensity, duration, and

frequency—guidance that further focuses the reasonableness inquiry, guards against arbitrary

enforcement, and puts individuals on notice of the law’s requirements.

       ¶ 24.   The ZA’s statement in his NOV letter to the LaBerges that his application of the

ordinance was “arbitrary” does not change our assessment. In the same letter, the ZA described

and considered the three listed factors. He stated:

               On July 22, 2013, I observed noise measurements in the high 80
               Db range coming from motorbikes ridden on your property. The
               duration of this sound was approximately 10 to 15 seconds, and its
               frequency was about every five minutes while I was present. The
               frequency of the use of the track, reported to be on or about June 3,
               July 7 and July 22. The combination of all of these factors has
               created an unreasonable noise.

Moreover, in his testimony at the hearing, the ZA explained that it would have been difficult to

have a conversation during the loud periods. He described the noise as “startling,” adding “I

don’t startle easily, and . . . even there sort of expecting this to happen it was a significant impact

of noise.” Despite the ZA’s statement that his application was arbitrary, the record reflects that



                                                  10
he made an objective determination that the LaBerges were in violation of the ordinance as

supported by his observations and consideration of the three listed factors.

       ¶ 25.   For the above reasons, we conclude that the noise ordinance is not

unconstitutional on its face.2 As one court has explained, “[t]he fact that there may be marginal

cases in which it is difficult to determine the side of the line on which a particular fact situation

falls is not a sufficient reason to hold the language too ambiguous to define a penal offense.”

Holland, 331 A.2d at 630.

       ¶ 26.   We also conclude that, as applied in this case, the ordinance gave the LaBerges

fair notice that the noise level, frequency, and duration at issue would be proscribed. We note at

the outset that 80 dBA at the property line is a very high noise level. Municipal ordinances and

general development standards frequently identify 70 dBA as a maximum allowable noise level

at a property boundary. See, e.g., In re Fowler, No. 159-10-11 Vtec, slip op. at 4 (Vt. Super Ct.

Envtl. Div. Feb. 4, 2013) (Durkin, J.) (applying town noise ordinance prohibiting noise above 70

dBA); In re Champlain Oil Co., Inc., No. 89-7-11 Vtec, slip op. at 22 (Vt. Super Ct. Envtl. Div.

Oct. 10, 2012) (Durkin, J.) (granting conditional use approval where project site would not

exceed noise level of 70 dBA as required by town ordinance); In re Sheldrick Building Permit,

No. 185-9-07 Vtec, slip op. at 10 (Vt. Super. Ct. Envtl. Div. Apr. 23, 2009) (Durkin, J.)

(approving zoning permit for workshop which would not produce noise above 70 dBA in

compliance with town noise ordinance); Appeal of Penmar Farm, No. 113-7-03 Vtec slip op. at 8

(Vt. Super. Ct. Envtl. Div. Oct. 17, 2005) (Wright, J.) (approving conditional use permit for

gravel pit where noise generated by project would not exceed 70 dBA at property line and would

not exceed 50 dBA at any nearby residences). The noise level at issue in this case, exceeding 80

       2
            Where a party raises a facial challenge to an ordinance that implicates no
constitutionally protected conduct, that party must show that the ordinance is “impermissibly
vague in all of its applications.” Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
U.S. 489, 495 (1982). It is not entirely clear whether the LaBerges intended to make a facial or
an as-applied challenge in this case. We consider both.
                                                 11
dBA, was more than twice as loud as this often-used limit. See In re Chaves A250 Permit

Reconsider, 2014 VT 5, ¶ 31 n.4, 195 Vt. 467, 93 A.3d 69 (noting expert testimony that decibel

scale is logarithmic so that for every 10 dB increase, loudness appears to double).

       ¶ 27.   Although the focus of the LaBerges’ arguments on appeal is the decibel

measurements described by the trial court, we note that the trial court did not rely exclusively on

decibel measurements in reaching its conclusion. The court specifically credited Ms. Fenwick’s

testimony that the noise was “extremely loud, irritating, assaultive, and disruptive.” And the

duration of the noise—ten to fifteen seconds every five minutes over the course of two hours—

distinguishes this from a loud but infrequent or short noise.

       ¶ 28.   For the above reasons, we conclude that the Town’s noise ordinance passes

constitutional muster, on its face and as applied in this case.

                          II. Trial Court’s Application of the Ordinance

       ¶ 29.   The LaBerges argue generally that the trial court’s conclusion that the noise in

question here was unreasonable is not supported by the evidence. In support of this general

argument, they argue more specifically that the trial court: (1) improperly admitted and relied

upon World Health Organization (WHO) standards on noise levels; (2) erred in relying on the

noise level data provided by Mr. Fenwick; (3) erroneously relied on expert testimony regarding

noise levels measured on the Fenwick property more than a year after the events at issue here,

and at a time when motorcycles were not ridden on the track; (4) erred in finding that three

instances of such noise levels occurred; and (5) erred in assessing the duration of the motorcycle

riding events. We consider each argument in turn.

       ¶ 30.   First, we conclude that the trial court properly admitted the WHO noise guidelines

considered by the Fenwicks’ expert in reaching his opinion as to the reasonableness of the noise

levels at issue in this case. The Fenwicks’ expert offered testimony based, in part, on the WHO

noise guidelines. The LaBerges objected to admission of the WHO noise guidelines on the basis

                                                  12
of relevance, arguing that the Town’s noise ordinance did not include specific decibel

limitations, so the limitations in the WHO guidelines are irrelevant to this case. The trial court

admitted the standards on the basis that the noise expert relied upon them in order to reach his

expert opinion regarding the reasonableness of the noise in question.

       ¶ 31.   We reverse the environmental division’s admission of evidence only if the court

abused its discretion or prejudice resulted. In re Application of Lathrop Ltd. P’ship I, 2015 VT

49, ¶ 90, 199 Vt. 19, 121 A.3d 630. Vermont Rule of Evidence 702 allows admission of

“scientific, technical, or other specialized knowledge” if it “assist[s] the trier of fact to

understand the evidence or to determine a fact in issue.” Experts may use non-binding standards

to inform their expert opinion. Lees v. Carthage Coll., 714 F.3d 516, 525 (7th Cir. 2013)

(reversing district court’s exclusion of expert testimony on campus safety where expert’s opinion

was based upon non-binding but widely consulted industry standards); see also Robertson v.

Burlington Northern R. Co., 32 F.3d 408, 411 (9th Cir. 1994) (holding that district court did not

abuse its discretion in admitting OSHA noise standards to help establish standard of care even

though defendant railroad was not subject to regulations).        The Fenwicks’ sound expert’s

testimony was based in part upon the WHO standards. Vermont Rule of Evidence 703 allows

experts to present their opinions based upon information that may otherwise be inadmissible as

long as the information is “of a type reasonably relied upon by experts in the particular field in

forming opinions or inferences upon the subject.” The expert testified that the WHO standards

“are typically used as a reference level.” The trial court did not abuse its discretion in admitting

the WHO standards. See In re Waterfront Park Act 250 Amendment, 2016 VT 39, ¶ 25, __ Vt.

__ , __ A.3d __ (recognizing that WHO guidelines “provide a scientific basis for ascertaining

noise levels that cause serious annoyance and sleep disturbance ” (quotations omitted)).

       ¶ 32.   Nor did the trial court import the WHO standards into the Hinesburg ordinance, as

the LaBerges suggest. Although the court heard expert testimony as to the WHO-recommended

                                                13
noise limits for residential areas outdoors (55 dBA), its opinion does not support the LaBerges

assertion that the court adopted the WHO guidelines as the standard governing application of the

Hinesburg ordinance.

       ¶ 33.   Second, we conclude that the trial court did not err in allowing and considering

testimony concerning the July 22, 2013 sound-level measurements taken by Mr. Fenwick. At

trial, the court declined to allow the ZA to testify about the readings he observed on the

Fenwicks’ sound meter at the time that he and the Fenwicks jointly observed the motorcycle

riding. The court explained that in such cases, its practice was to allow a property owner who

had purchased and used a sound meter to explain how well they know how to operate it, how

they operated it during a time of concern, and what results the meter showed. The court noted

that it would afford the readings the appropriate weight based upon the credibility of the

testimony. Accordingly, later in the hearing and without objection, Mr. Fenwick testified about

his use of the sound meter and his measurements of the sound level on the evening of July 22.

       ¶ 34.   On appeal, the LaBerges do not challenge the court’s admission of the testimony

but instead, argue that the court “erroneously relied” on the data. They point out that the device

Mr. Fenwick used was not authenticated or admitted at trial, that Mr. Fenwick could not identify

where he was standing, and that the court lacked information about weather conditions, wind

direction and velocity, background noise, the height of the device while being used, whether or

not the device was properly calibrated, and if it even functioned at all. In short, the LaBerges

contest the weight they believe the trial court gave the evidence.

       ¶ 35.   The trial court “enjoys broad discretion in assessing the credibility and weight of

a witness’ testimony, and we will not second-guess these determinations on appeal.” In re

Eastview at Middlebury, Inc., 2009 VT 98, ¶ 36, 187 Vt. 208, 992 A.2d 1014. The points the

LaBerges make on appeal would have been reasonable fodder for cross examination, but are not

grounds for reversal of the trial court’s factfinding. Moreover, it is not clear how much the trial

                                                14
court relied on Mr. Fenwick’s measurements in isolation. When explaining its inclination to

admit Mr. Fenwick’s testimony about the sound-level readings he took, the trial court noted that

it was uneasy relying solely on such testimony; it later noted that the anticipated expert

testimony might lend credibility to Mr. Fenwick’s measurements. As described below, Mr.

Fenwick’s 80 dBA reading was subsequently corroborated by an expert’s measurements. Given

these considerations, the trial court’s finding that the sound levels at the property line were 80

dBA was not clearly erroneous.

       ¶ 36.   Third, we conclude that the trial court did not err in admitting and crediting

testimony by the Fenwicks’ expert concerning the sound levels at their property line associated

with operation of motorcycles on the LaBerges’ track. At trial, the Fenwicks sought to introduce

testimony from their expert regarding sound levels at various spots on their property as measured

by the expert. The LaBerges objected to the admission of this evidence on the ground that the

sound levels measured were not necessarily the same as the noise that gave rise to the NOV. In

particular, the Fenwicks’ expert measured the sound levels more than a year after the events that

gave rise to the NOV and was not personally present to confirm that his tool recorded noise from

motorcycles on the LaBerge property versus other sources. Because Mr. Fenwick had testified

about events that occurred throughout the measurement period, including the revving of

motorcycle engines on the LaBerge property, the trial court admitted the testimony. On appeal,

the Laberges argue that the court erred by assigning weight to the expert’s data because it had no

connection in time to the July 22, 2013 NOV.

       ¶ 37.   The LaBerges’ suggestion that there was no link between the expert’s

measurements and the noise that gave rise to this NOV is not supported by the record. Although

the expert was not personally present throughout the monitoring period, Mr. Fenwick was. He

testified to the various noises throughout the period, such as gunshots, and the expert correlated

Mr. Fenwick’s various observations to different readings on his meters. Mr. Fenwick testified

                                               15
that the sound of revving motorcycle engines (rather than actual riding around the track) during

his expert’s sound-level testing was identical to the sound he heard when standing by his

property line with the ZA on July 22, 2013.             This testimony connected the expert’s

measurements to the noise disturbance that gave rise to the NOV, and the trial court acted within

its discretion in crediting the testimony.

       ¶ 38.   Fourth, we conclude that the trial court’s finding that motorcycles on the

LaBerges’ property operated in a similar fashion, with similar noise levels and for similar

duration on two other occasions within two months of the NOV was supported by substantial

evidence in the record.      The trial court found that the LaBerges used motorcross racing

motorcycles on June 3, June 22, and July 7, 2013—a finding that related to the court’s

consideration of the frequency of the objectionable noise. On appeal, the LaBerges’ argue that

this finding was clearly erroneous. They emphasize that the ZA did not personally witness

motorcycles on their track on June 3 and July 7, 2013, and that Mr. LaBerge testified

unequivocally that on each of those days there was no riding on the property.

       ¶ 39.   “We are deferential to a trial court’s findings of fact, and will uphold them unless

clearly erroneous.” Unifund CCR Partners v. Zimmer, 2016 VT 33, ¶ 10, __ Vt. __, __ A.3d __;

V.R.C.P. 52(a)(2). “The findings will stand if there is any reasonable and credible evidence to

support them.” Jarvis v. Gillespie, 155 Vt. 633, 637, 587 A.2d 981, 984 (1991). Mr. Fenwick

testified before the Environmental Division that the alleged riding did occur on, or approximately

on, the dates in question. He explained that he would call the ZA in the evening when there was

riding, and then would email the ZA the next day if he didn’t hear back. Because the ZA may

have relied on the emails in identifying the other dates listed in the NOV, there might be a minor

discrepancy in the dates. In his own testimony, although Mr. LaBerge claimed that a couple of

the dates listed in the NOV were one day off, he did not dispute that the riding occurred and

specifically acknowledged, “[w]e did some riding around those dates." Whether the riding in

                                                16
question occurred on June 2 or June 3 had no impact on the trial court’s assessment of the

frequency of the riding events. Nor is there any suggestion that the specific date of each episode

of riding was relevant to the LaBerges’ defense. Under these circumstances, even if the trial

court’s findings as to the specific dates of the two other instances of noisy riding were off by a

day, any error would be harmless. See V.R.C.P. 61 (“The court at every stage of the proceeding

must disregard any error or defect in the proceeding which does not affect the substantial rights

of the parties.”)

        ¶ 40.   Finally, we reject the LaBerges’ contention that the trial court erred in finding that

the LaBerges rode their motorcycles for between one and two hours. Mr. LaBerge testified that

his sons generally rode in two twenty-minute segments, separated by a break in between, and

occasionally there would be one additional twenty-minute segment. But, Mr. Fenwick testified

that on June 22 the LaBerges rode for an hour and a half to two hours, and his wife testified that

the riding sessions usually lasted two hours. The trial court’s finding on this point is amply

supported in the record.

        Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice




                                                 17